STURGTS, J. —
The defendant in this case was convicted at the January term, 1912, of the circuit court of Webster county, Missouri, for the offense of wife abandonment under the provisions of section 1861, Revised Statutes of 1909. The clerk of the circuit court of that county has certified to the clerk of this court a complete transcript of the record and proceedings had in this case in that court. From that we learn that the defendant was duly arraigned and entered his plea of not guilty; that he was thereupon tried by a jury of twelve men, who returned into court a verdict finding him guilty as charged and assessing his punishment at a fine of fifty dollars. The defendant filed his motion for a new trial, which was over*406ruled, and thereupon filed an affidavit for appeal and an appeal was granted' to this court. He obtained leave to file a bill of exceptions, but it appears from the record that none has been filed. After filing Ms motion for a new trial, taking the appeal and obtaining leave to file a bill of exceptions, nothing has been done by the defendant to perfect his appeal or have the same presented to this court, and the case is submitted without appearance of either party on the record as certified by the clerk of the trial court.
In this state of the record it is our duty to examine the record before us and render judgment upon the same. "We have done this and find that the defendant was duly arraigned and entered his plea of not guilty; that he was tried by a lawful jury and a verdict of guilty, in proper form, was returned and a proper judgment entered thereon. We have examined the information and find that it properly charges an offense under the statute before mentioned. This appeal presents nothing but the record proper. [Sec. 2716, R. S. 1909; State v. Barnett, 63 Mo. 300; State v. Davidson, 73 Mo. 428.]
Finding no error in the record the judgment will be affirmed.
All concur.